Citation Nr: 1614832	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  11-06 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include a Baker's cyst or residuals thereof.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a left knee disability.  

5.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  All of the issues on appeal, except for the issue of entitlement to service connection for bilateral hearing loss, were previously remanded by the Board in April 2014 and February 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

While the issues of entitlement to service connection for a left knee disability, entitlement to service connection for a right knee disability, entitlement to service connection for a low back disability, and entitlement to service connection for a bilateral hip disability have been previously remanded by the Board, the record reflects an outstanding hearing request.  In his March 2011 substantive appeal with respect to these issues, and in a January 2014 substantive appeal with respect to the issue of entitlement to service connection for bilateral hearing loss, the Veteran indicated that he wished to appear for a Board Central Office hearing.  In a separate substantive appeal the Veteran requested a Travel Board hearing.  The record does not reflect that any hearing was ever scheduled, although the Veteran was placed on the Travel Board hearing waiting list for his appeal for entitlement to service connection for bilateral hearing loss.  Given the differing requests, the Board sought clarification from the Veteran regarding his desire for a hearing.  Subsequently, in a statement received by VA in March 2016, the Veteran indicated that he wished to appear at a Travel Board hearing with respect to all of his claims.  As a hearing has not yet been held regarding the claims on appeal, and as Travel Board hearings are scheduled by the RO, remand of the claims is necessary.  See 38 C.F.R. § 20.700 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the local RO, in accordance with his request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




